Citation Nr: 0430235	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  98-12 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's death in September 1997 was listed on the 
certificate of death as caused by cardiopulmonary arrest due 
to arteriosclerotic heart disease.  A significant condition 
contributing to death but not resulting in the underlying 
cause was diabetes mellitus.  No autopsy was performed.

2.  At the time of his death, the veteran was service 
connected for post traumatic stress disorder (PTSD), 
evaluated at 30 percent; dislocation, left shoulder, 
evaluated as 20 percent; and wound, muscle group XII, right, 
evaluated at 10 percent.  

3.  There is no competent medical evidence on file showing 
any relationship between the service-connected disabilities 
and the pathology that led to death.

4.  Arteriosclerosis was first clinically established years 
after separation from service.

5.  It is not shown that the veteran had chronic tobacco use 
or nicotine dependence related to service.



CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death, nor may 
arteriosclerosis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312, 
3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (2000) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5104A, and implemented at 38 C.F.R. § 
3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.

In this case, the claim was filed, and initial adjudication 
had taken place before the VCAA was enacted.  Thus 
preadjudication notice was not provided nor was it possible.  
As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to the 
issue on appeal.

In the May 2003 letter, provided to the appellant, the 
appellant was on notice that the evidence needed to 
substantiate her claim.  She was informed that the evidence 
must show a relationship between the cause of veteran's death 
and the injury, disease, or event in service.  

In the May 2003 letter, the RO provided the appellant the 
abbreviated text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the appellant on 
notice that VA would obtain VA records and other records she 
identified, that she should provide any evidence in her 
possession that pertained to the claim, and that she had 30 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA the claimant to 
obtain evidence); and of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002) & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 f.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCCA, as 
here, in less than the statutory one-year period.  


Duty to Assist

The record also reflects that all indicated to development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  She 
has essentially been told to submit evidence everything she 
has.  She has reported what evidence was available, and it 
appears that the records to which reference is made have been 
obtained to the extent possible.  It does not appear that 
there are any other records that could or should be obtained 
as to the issue decided herein.  

I.  Factual Background

The records reflect that the veteran entered active duty in 
September 1942; an enlistment examination was negative for 
any complaints or findings referable to a cardiovascular 
disease.  The service medical records were negative for any 
complaints or findings referable to a cardiovascular disease.  
The separation examination, conducted in November 1945, was 
negative for any complaints or findings of a cardiovascular 
disease.  It is not shown in these records that the veteran 
was a chronic use of tobacco products.

The veteran died in September 1997; on the death certificate, 
the cause of death was listed as cardiopulmonary arrest, 
immediate; due to arteriosclerotic heart disease with 10 
years as the approximate interval between onset and death.  A 
significant disability contributing to death but not 
resulting in the underlying cause was diabetes mellitus.  An 
autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for post traumatic stress disorder (PTSD), evaluated 
at 30 percent; dislocation, left shoulder, evaluated as 20 
percent; and wound, muscle group XII, right, evaluated at 10 
percent.  

The post service medical evidence including VA examination 
reports, VA treatment records, and private medical records 
were negative for any complaints or findings of a 
cardiovascular disease.  Clinical records reveal some 
treatment for alcohol abuse over the years.  It is not shown 
in the evidence that there was treatment for chronic tobacco 
use or nicotine dependence in the years following from 
service.  

In support of her claim, the appellant submitted following 
two statements from the veteran's treating physician.  

In a February 1996 statement, T.E., M.D. statement that the 
veteran presented with complaints of left shoulder pain and 
right leg pain.  The diagnosis was posttraumatic arthritis 
left shoulder with increase symptomatology of the condition.  
Dr. E. stated that the left shoulder disability caused pain 
and loss of motion, as well as dysfunction for activities of 
daily living. He opined that the left shoulder disability had 
increased in severity.  The shrapnel wound to the right leg 
was unchanged.  

In a May 2003 statement, Dr. E. stated that the appellant 
believed the veteran's PTSD led to his nervousness, for which 
he used nicotine and alcohol to self medicate.  This self-
medication caused many complications throughout his life.  
This set the veteran up for arteriosclerotic heart disease 
and heart trouble.  

Dr. E. opined that the condition of arthritis of the left 
shoulder was a contributing factor of stress in the veteran's 
life, which would make him prone to use tobacco and alcohol 
because of chronic pain of an arthritic shoulder.  This was 
an aggravating condition and would have contributed to stress 
throughout his veteran's life.  This stress would increase 
with time because the natural history of arthritis was to 
gradually worsen.  


II.  Legal Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1310.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2003).

Where a veteran served for 90 days in active service, and a 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Taking into account all relevant evidence, the record in this 
case fails to show any relationship between the cause of the 
veteran's death in September 1997 and his service.  There is 
no evidence of any disability that was a cause of the 
veteran's death in service or within one year of service.  
The competent evidence of record shows that the veteran was 
not treated for the disabilities that caused or contributed 
to his death until at least the 1980s.  Accordingly, 
presumptive service connection for such disability as a 
chronic disease under 38 U.S.C.A. § 1112 is not warranted.

It has been contended that the use of tobacco lead to 
nicotine dependence that was then related to death.  There is 
no competent evidence that suggests that this is the case.  
There is no evidence of continuing tobacco use in service and 
it is not shown that there was ever treatment for or a 
clinical finding of nicotine dependence.  Moreover, even if 
this pathology was found present, there is no opinion on file 
that there is any relationship to the disabilities that 
caused death.  It is noted that the service medical records 
do not show the veteran to be a chronic smoker, not is there 
nicotine dependence suggested in the in-service or post-
service clinical records.

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the veteran's cause of death.  The first 
evidence of the disability that caused the veteran's death 
was many years after service.  Thus, arteriosclerotic heart 
disease is not shown to be related to service in any way.  As 
such, the Board finds that the evidence preponderates against 
the appellant's claim for service connection for the cause of 
the veteran's death.  

The Board has reviewed the appellant's claim that the 
veteran's service-connected PTSD led to nervousness, which 
led to nicotine and alcohol self-medication that ultimately 
lead to the veteran's heart disease.  The competent evidence 
does not show that service-connected PTSD or nonservice 
connected alcohol and nicotine dependence in any way 
implicated in the pathology that caused his death.  The 
appellant does not have medical training to establish the 
relationship, and nothing in the clinical file supports her 
contentions.  Rather, the overwhelming evidence shows that 
non-service connected cardiac pathology was the cause of 
death.  There is no competent evidence to show that the 
disease that caused death is related to service or any 
service-connected disability.  As such, there is no basis to 
allow the claim.

The Board recognizes the statement received from the 
veteran's treating physician, which stated that, the 
veteran's service-connected left shoulder disability 
contributed to stress in the veteran's life.  In this regard, 
there is no competent evidence that stress caused 
arteriosclerotic heart disease, which caused the veteran's 
death.  The death certificate list cardiopulmonary arrest due 
to arteriosclerotic heart disease with diabetes mellitus as a 
contributing to death.  Accordingly, there is no indication 
that the veteran's service-connected PTSD, left shoulder 
arthritis, or wound, muscle group XII, right contributed 
substantially or materially; or aided or lent assistance to 
the production of the veteran's death.

The Board finds that service connection for the cause of the 
veteran's death is not warranted under either a direct or a 
presumptive basis.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



